MEMORANDUM OPINION


No. 04-08-00233-CV

IN RE TRAVELERS LLOYDS OF TEXAS INSURANCE COMPANY 
and St. Paul Travelers

Original Mandamus Proceeding (1)

PER CURIAM

Sitting:	Alma L. López, Chief Justice
		Sandee Bryan Marion, Justice
		Rebecca Simmons, Justice

Delivered and Filed:   May 7, 2008    	

PETITION FOR WRIT OF MANDAMUS DISMISSED AS MOOT
	Relators have filed an Unopposed Motion to Dismiss Their Petition for Writ of Mandamus
as Moot based on the parties' Rule 11 Agreement.  The motion is granted, and the petition for writ
of mandamus is dismissed as moot.  Costs of this proceeding are taxed against the parties who
incurred them.
							PER CURIAM

1.  This proceeding arises out of Cause No. 07-01-22263-MCVAJA, styled Roberto and Herminia Garcia v.
Travelers Lloyds of Texas Insurance Company and St. Paul Travelers, pending in the 365th Judicial District Court,
Maverick County, Texas, the Honorable Amado J. Abascal presiding.